       Case 19-17117-amc           Doc 315 Filed 03/24/20 Entered 03/25/20 12:52:05                Desc Main
                                          Document      Page 1 of 1COURT
                                     UNITED STATES BANKRUPTCY
                                     EASTERN DISTRICT OF PENNSYLVANIA
                                         ROBERT N.C. NIX BUILDING
                                       900 MARKET STREET - SUITE 400
                                          PHILADELPHIA 19107-4299

Timothy B. McGrath                                                                                        Telephone
Clerk                                              March 20, 2020                                     (215) 408-2800


             Re:        Vascular Access Centers, L.P.
                        Bankruptcy No. 19-17117-amc
                        Civil Action No. 20-1028 GEKP


Dear Kate Barkman, Clerk of Court:

We herewith transmit the following documents filed in the above matter, together with certified copy of docket entries:

        ( ) Certificate of Appeal from Order dated February 7, 2020 by the Honorable Ashely M. Chan,
                                                                         entered on the docket February 7, 2020.
            Notice of Appeal filing fee   ( ) paid    ( ) not paid

             (X) Appellant Designation of Record on Appeal filed.
             (X) Appellee Designation of Record on Appeal filed.

        ( ) Supplemental Certificate of Appeal.

        ( ) Motion for Leave to Appeal filed.
            ( ) Answer to Motion filed.

        ( ) Proposed findings of fact and conclusions of law entered.
             ( ) Objections filed.

        ( ) Report and recommendation entered.
             ( ) Objections filed.

        ( ) Original record transferred to the District Court pursuant to order.

        ( ) Other:


        Kindly acknowledge receipt on the copy of the letter provided.

                                                For the Court

                                                Timothy B. McGrath
                                                Clerk

                                                By: John Barbetta
                                                Deputy Clerk



                                              20th
Received Above material or record tile this ___________          March
                                                        day of ________________________ , 2020.

Civil Action No.     20-cv-1028                 Signature:   s/Nicole D'urso

Miscellaneous No.                               Date:   03/24/2020

Assigned to Judge        Pratter                                                                           BFL5.frm2
